In view of the seriousness of the criminal charge against defendant and the imminence of the trial, the technical defects have been disregarded and the application considered on the merits. The motion for a stay is granted upon condition that appellant perfects his appeal for argument or submission on June 10, 1958, by filing the original record and six typewritten copies of the appellant’s points with proof of service of one copy thereof upon the district attorney, Bronx County, on or before June 2, 1958, with notice of argument for June 10, 1958. In the event movant complies with this condition, the district attorney is to file six typewritten copies of respondent’s points on or before June 9, 1958, with proof of service of one copy thereof upon the attorneys for the appellant. The request to dismiss the appeal contained in the opposing affidavit submitted by the district attorney is denied, without prejudice to a renewal either by formal motion or upon the argument of the appeal. Concur—Botein, P. J., Breitel, Rabin, Frank and McNally, JJ.